Order filed August 9, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00489-CV
                                   ____________

                           MARIE NDULI, Appellant

                                         V.

    KHERKHER GARCIA, LLP., AND THE LAW OFFICE OF OMAR
         KHAWAJA, PLL AND IGWE LAW FIRM, PC., Appellees


                     On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-59927

                                    ORDER

      The notice of appeal in this case was filed July 5, 2022. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court within ten (10) days of the date of this order. If
appellant fails to do so, the appeal is subject to dismissal without further notice for
want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.